In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-22-00260-CV
                ___________________________

IN THE INTEREST OF D.A., D.A., C.A., S.A., AND C.A., CHILDREN



             On Appeal from the 360th District Court
                     Tarrant County, Texas
                 Trial Court No. 360-679153-20


          Before Sudderth, C.J.; Womack and Wallach, JJ.
          Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      D.A. (Father)1 and C.W. (Mother) appeal from the judgment terminating their

parental rights to five of their children. Two cases seeking termination of the parental

rights to D.A. (David) and D.A. (Douglas) (collectively, the boys) and C.A. (Carrie),

S.A. (Sarah), and C.A. (Catherine) (collectively, the girls) were consolidated and tried

together in a bench trial. Other than a hospital employee sponsoring medical records,

only seven witnesses testified: Mother, two police officers, three Child Protective

Services (CPS) investigators, and the last of four caseworkers. Although Father knew

about the trial, he did not personally appear; he was represented by counsel.

      In terminating the parental rights to the boys, the trial court found that each

parent “executed before or after the suit [was] filed an unrevoked or irrevocable

affidavit of relinquishment of parental rights.”          See Tex. Fam. Code Ann.

§ 161.001(b)(1)(K). In terminating the parental rights to the girls, the trial court found

that each parent “knowingly placed or knowingly allowed the [girls] to remain in

conditions or surroundings which endanger[ed] the[ir] physical or emotional well-

being” (the endangering-environment findings) and “engaged in conduct or

knowingly placed the [girls] with persons who engaged in conduct which endanger[ed]

the [girls’] physical or emotional well-being” (the endangering-conduct findings). See



      1
        We use pseudonyms for the names of the children and their families to protect
the children’s privacy. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b).


                                            2
id. § 161.001(b)(1)(D), (E). The trial court found that terminating each parent’s rights

was in the children’s best interest. See id. § 161.001(b)(2).

       In two issues, Father challenges the legal and factual sufficiency of the evidence

supporting the endangerment findings against him.               In her sole issue, Mother

challenges the factual sufficiency of the evidence supporting the best-interest finding

against her regarding the girls. Because the evidence is legally and factually sufficient

to support the finding that Father engaged in conduct that endangered the girls and

factually sufficient to support the finding that termination of the parental relationship

between Mother and the girls is in the girls’ best interest, we affirm.

                            I. STATEMENT OF FACTS

                                   A. The Removals

       Late one September 2019 evening, Mother bought candy for her children and

put it on top of the refrigerator instead of giving it them. The next morning, Father,

who came and went from the family’s home as he pleased, left the four youngest

children—five-year-old Douglas, four-year-old Timothy, two-year-old Carrie, and

nine-month-old Sarah2—awake and unsupervised while Mother was either asleep or

dozing in her bedroom. Father later reported that Timothy had climbed in bed with


       2
        David, the oldest child in this suit, had spent the night with his paternal
grandmother (Grandmother). Grandmother was raising the parents’ eldest child, B.A.
(Bailey), to whom the parents’ rights had been terminated years earlier. Bailey and
Joshua, Mother’s son with a different man who was raising the boy, are not part of the
underlying suit or this appeal.


                                             3
Mother. Mother stated that Timothy might have come in her bedroom and touched

her but that she had sent him back to the living room.

         When Father returned from running errands, he heard a gunshot before he

entered the house. He ran in and saw that Timothy had been shot in the head.

Father then told Mother what had happened. Timothy died from the wound.

         The police found the semiautomatic handgun used in the shooting in the

bathroom. When the police saw that the attic door was down and had red stains on

it, they went in the attic, where they found another semiautomatic handgun and illegal

drugs.

         The Texas Department of Family and Protective Services (the Department)

began an investigation. Douglas told a forensic interviewer that Timothy had climbed

up on a chair to retrieve the gun from the top of the refrigerator and had accidentally

shot himself with it. Douglas also mentioned that someone had shot a gun in the

home on a prior occasion. Father would not talk to the CPS investigator about the

guns and drugs; Mother denied any knowledge of them and denied that the children

knew of a gun in the home before the shooting.

         Mother agreed to place the four children with Grandmother. Mother also

agreed to take urine and hair strand drug tests. After her urine tested positive for

codeine and morphine and her hair strand tested positive for cocaine, opiates, and




                                          4
heroin, the trial court ordered drug testing of the children. Three3 of them tested

positive for various drugs, including the metabolite for cocaine.4

       Meanwhile, shortly after the children were all placed with Grandmother, she

informed the Department that she could not continue to care for all of them, so the

Department filed a petition to terminate the parents’ rights to the four children. The

boys continued to live with Grandmother, and Carrie and Sarah were placed together,

first in a fictive-kin placement and later in a foster home.

       Mother and Father’s seventh child, Catherine, was born in January 2020, while

the Department’s case involving the boys, Carrie, and Sarah was ongoing. As a

newborn, Catherine tested negative for drugs and went home with Mother, but

Mother failed a drug test a few months later, testing positive for cocaine. Mother told

the OCOK5 caseworker that she believed she tested positive because she had shared a

cigarette with a family member at a funeral. Two weeks after that test, Mother tested

negative in another drug test. However, two days later, Catherine tested positive for

cocaine, cocaine metabolite, and marijuana. Mother could not explain why. The

Department intervened, filed a termination petition, removed Catherine, and placed

       3
        Douglas’s drug test was performed after the Department filed the termination
petition; his results were also positive for drugs.

       At trial, the trial court heard evidence that a positive result for metabolite
       4

cocaine means the cocaine was ingested.

       OCOK (Our Community Our Kids) is a contractor that provides
       5

conservatorship services for the Department.


                                             5
her not with her siblings but in an adoption-motivated foster home. Catherine’s case

was consolidated with her older siblings’ case.

      Mother and Father’s eighth child, Kayla, was born in November 2021. The

caseworker testified that Kayla “was born severely addicted to opiates, oxycodone,

and OxyContin, and Mo[ther] was not able to produce prescriptions that would’ve

prevented [Kayla’s] removal.        She spent several weeks in a [neonatal ICU]

withdrawing.” Kayla is the subject of a severed suit.

                           B. The Parents’ Relationship

      Mother and Father met in juvenile detention. They reunited in 2005, two years

after her release from juvenile confinement. They were neither married nor exclusive.

The relationship was on and off. Mother explained to the CPS investigator before the

first removal in this case that Father would come and go at will, that he made his own

choices, and that she had no control over what he did. Mother “just really dismissed

[Father] and any of his actions.”

      The trial court heard evidence of domestic violence in the relationship. In one

incident in 2017, Father became angry when Mother told him to leave her motel

room, so he punched her on the head,6 pushed her into a wall, damaged a TV, and

backed his Tahoe into her car. The children were not present during that encounter.


      6
       At trial, Mother disputed the officer’s testimony that she had reported that
Father hit her. She agreed that Father had shoved her, broken the TV, and backed his
Tahoe into her car.


                                           6
Mother asked for an emergency protective order to keep Father away. At trial,

Mother insisted that she was not afraid of Father and that he never tried to hurt her.

She explained that he “never pushed [her] . . . in a bad way.” He would just “[p]ush

her out the way, like, in his way” without “mak[ing her] hurt [her]self or anything.”

Mother conceded that she called the police on Father on multiple occasions. She

would call the police whenever he was loud to make him leave. She testified that he

would get “loud for no reason.”

      Mother testified that she and Father were together when all their children but

Bailey were born. But Mother also testified that she and Father had not “really been

together” since Timothy’s September 2019 funeral, which occurred months before

Catherine’s birth and more than two years before Kayla’s birth.

                                   C. Drug Abuse

      Mother had used and abused drugs since her childhood. In addition to the

evidence discussed above, the trial court heard the following evidence relevant to her

drug abuse:


   • Mother began smoking marijuana at the age of 10, stopping only when she was
     confined for juvenile delinquency.

   • Mother began using cocaine at the age of 20.

   • In July 2008, at the age of 22, Mother tested positive for cocaine during her
     first pregnancy. Mother initially testified that she had instead tested positive for
     heroin and had not known she was pregnant until then. She later admitted
     telling hospital staff that she had stopped using cocaine after the positive drug



                                           7
      test because she learned that she could lose custody of her baby from its birth
      if the baby tested positive for drugs.

   • Mother and the baby, Bailey, tested negative for drugs when Bailey was born in
     November 2008, but Bailey’s meconium tested positive for cocaine metabolites
     and morphine.

   • When Bailey was about six months old, Mother relapsed and began using
     cocaine and heroin. Mother testified that she did not have the baby with her
     when she “was on drugs or anything.”

   • The Department removed Bailey, and Mother engaged in services.

   • Mother testified that she felt like she was doing all the classes “for nothing”
     and relapsed.

   • Mother’s (and Father’s) rights to Bailey were terminated in March 2010, and the
     Department placed her with Grandmother. Mother testified that she agreed to
     the termination. However, the termination order states that the termination of
     Mother’s rights was based on Bailey’s best interest, endangerment grounds, and
     Mother’s having been the cause of Bailey’s being born addicted to drugs or
     alcohol.

   • Mother testified that she quit heroin “[c]old turkey” after losing her parental
     rights to Bailey.

   • But about a month after David was born in June 2011, Mother was arrested for
     aggravated robbery.7 She began using heroin again after the arrest.

   • Mother got “clean” for about 18 months but began using heroin again a few
     months after Timothy’s April 2015 birth.



      7
        At the end of 2012, Mother received eight years’ deferred adjudication
community supervision for aggravated robbery with a deadly weapon and bail
jumping, but she testified that her community supervision had been extended and that
she remained on community supervision at the termination trial because she had not
paid all her fees. Mother acknowledged that since her aggravated robbery arrest, she
had been in jail for these offenses and her behavior on community supervision at least
11 times, including twice for intensive drug treatment.


                                          8
• Mother went to jail on a community supervision violation (positive hair-strand
  test) when Timothy was seven months old.

• Mother testified that after that six-day jail stint, she never used heroin again.

• Mother’s hair tested positive for cocaine on nine separate occasions during her
  several years on community supervision, but her urine tested negative for
  cocaine.

• During her community supervision, Mother completed inpatient drug
  treatment twice. The first occurred during her pregnancy with Douglas; the
  second occurred during her pregnancy with Sarah.

• Mother denied using cocaine during her community supervision and had no
  clear explanation for the positive tests. She admitted that she had spent a lot of
  time with her brother and sister, who abused heroin and cocaine, until after
  Timothy’s 2019 death.

• Three of the positive hair strand tests for cocaine occurred during the
  pendency of the CPS cases underlying this appeal.

• Mother attributed the children’s positive drug tests and her positive hair-strand
  tests that occurred around the time of the removal of the boys, Carrie, and
  Sarah to her mother (Grammie).

• Grammie was a chronic abuser of cocaine and heroin who had lived with
  Mother and the children and who had supervised the children.

• Grammie admitted to CPS that she watched the children while under the
  influence of drugs.

• The CPS investigator testified that the parents had indicated that they knew
  Grammie was under the influence of drugs when they let her watch the
  children.

• Mother testified that she no longer spent time with Grammie or her brother
  because they refused to stop using drugs.

• In December 2021, long after completing outpatient drug and alcohol services
  as part of her community-supervision requirements, and less than two months
  before this trial began, Mother’s hair-strand test came back positive for cocaine,
  cocaine metabolite, and oxycodone.

                                         9
      The trial court heard very little direct evidence of Father’s drug usage. Soon

after Timothy’s death, Father admitted to the CPS investigator that he smoked

marijuana daily to help cope with the hallucinations and nightmares he suffered

afterward. Father agreed to submit to voluntary drug testing before the removal of

the boys, Carrie, and Sarah, but he never did so. He also never complied with the

court-ordered drug-assessment and testing requirements.

                   D. Post-Removal Efforts to Regain Custody

      Father took virtually no steps to regain custody of the children. He appeared in

the initial case, filing a waiver of service in October 2019. That waiver states, “I

understand that I have a duty to notify the attorney for Petitioner [(the Department)]

and the Court if I change my address during this proceeding.” He also filed an

answer that month and signed a temporary visitation schedule. But he did not contact

the Department or begin services until more than a year later, after Catherine’s

removal, and the Department initiated the contact not Father. When Mother tested

positive for cocaine in June 2020, the CPS investigator in Catherine’s case tried to find

Father with no success. Mother told her that she had last seen him when Catherine

was born in January 2020. Grandmother told the investigator that she had last seen

Father in May 2020.

      The caseworker finally contacted Father in late November 2020 or early

December 2020 after getting his telephone number from Mother.              He told the

caseworker that he was living and working in Oklahoma City. Father agreed to set up

                                           10
visits with the children and work services. The court-ordered service plan for Father

required him to complete parenting classes, a Batterer’s Intervention and Prevention

Program (BIPP), a drug and alcohol assessment, a psychosocial evaluation, and

individual counseling; attend visitation with the children; maintain contact with the

caseworker; submit to random drug testing; follow all the recommendations of any

assessments; and provide proof of employment or financial resources and of stable

housing.

      Father completed only a couple of parenting classes before his unsuccessful

discharge; he completed no other services and provided no objective proof of his

employment, financial resources, or housing. Father did not attend any Department-

scheduled visits with the children after the first removal in October 2019. Other than

attending the births of Catherine and Kayla, there is no evidence that he had any

contact with the children after the first removal.

      The court-ordered service plan for Mother was much like Father’s, with two

differences. First, rather than a class for batterers, Mother was required to complete

Safe Haven classes for domestic violence victims. Second, because she was bipolar,

Mother had the additional requirements that she continue services with MHMR for

any mental health needs and follow MHMR recommendations.                 Unlike Father,

Mother completed some of the court-ordered services, like Safe Haven classes,

parenting classes, and outpatient drug treatment, and she visited her children regularly,

with few missed visits. But the caseworker viewed Mother’s service-plan performance

                                           11
as unsuccessful for several reasons, mainly because she continued to test positive for

drugs and make excuses for not taking drug tests as scheduled but also because she

failed to provide documentary proof, chose to withhold some health records, and did

not follow MHMR recommendations.

                                 E. Criminal Histories

       Both parents’ criminal histories date back to their youth and continued after

they began having children. No evidence described Father’s juvenile misconduct, but

he was convicted of burglary and possessing 4 or more grams of cocaine in 2006, and

he was convicted of possessing under 28 grams of dihydrocodeinone8 in 2019, just

months before Timothy’s death.

       Mother’s criminal history was extensive.         In addition to evidence of the

abovementioned felonies for which she remained on community supervision at the

trial, the trial court received evidence of the following:

   • Mother committed several assaults and was placed on juvenile probation and
     with a foster family by the time she was 12 or 13 years old.

   • While on juvenile probation, she drove a car and wrecked, killing her friend.
     She was then confined in a Texas Youth Commission (TYC)9 facility until her
     release at the age of 18.


       Dihydrocodeinone is also known as hydrocodone. Smith v. State, No. 2-08-
       8

016-CR, 2009 WL 279490, at *1 (Tex. App.—Fort Worth Feb. 5, 2009, no pet.) (per
curiam) (mem. op., not designated for publication).

       The Texas Juvenile Justice Department has since replaced TYC. Tex. Hum.
       9

Res. Code Ann. § 201.001(b).


                                            12
   • In September 2008, when Mother was several months pregnant, she hit her
     sister, resulting in an arrest.

   • In late 2014, when Douglas was not yet a year old, Mother was arrested for
     shoplifting and jailed.
                              II. SCOPE OF APPEAL

      Father implicitly limits his appeal to that portion of the judgment terminating

his parental rights to the girls by challenging only the endangerment findings: the trial

court did not issue endangerment findings to support the termination of Father’s

parental rights to the boys.10 Mother expressly limits her appeal to that portion of the

judgment terminating her parental rights to the girls.       In his two issues, Father

challenges the legal and factual sufficiency of the evidence to support the trial court’s

endangerment findings. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E). He does

not challenge the best-interest finding. In one issue, Mother challenges the factual

sufficiency of the evidence supporting the trial court’s finding that termination of her

parental rights is in the girls’ best interest. See id. § 161.001(b)(2). She does not

      10
         Even if Father intended to appeal the termination of his parental rights to the
boys, such a challenge is statutorily barred. The termination of Father’s parental
rights to the boys was based on clear and convincing evidence of his execution of an
irrevocable affidavit of relinquishment and the boys’ best interest. Tex. Fam. Code
Ann. §§ 161.001(1)(K), (2), 161.103. Any appellate challenge Father could raise to
that termination would be “limited to issues relating to fraud, duress, or coercion in
the execution of the affidavit.” Id. § 161.211(c); see In re D.S., 602 S.W.3d 504, 518
(Tex. 2020); In re M.M., 538 S.W.3d 540, 541 (Tex. 2017); In re O.H., No. 02-21-
00159-CV, 2021 WL 4228607, at *3 (Tex. App.—Fort Worth Sept. 16, 2021, no pet.)
(mem. op.). He raises no such challenge. Thus, to the extent Father intended his
appeal to contest the termination of his parental rights to the boys, “the appeal is
foreclosed by statute.” M.M., 538 S.W.3d at 541.


                                           13
challenge the endangerment findings.

                          III. STANDARDS OF REVIEW

      For a trial court to terminate a parent–child relationship, the Department must

prove two elements by clear and convincing evidence: (1) that the parent’s actions

satisfy one ground listed in Family Code Section 161.001(b)(1); and (2) that

termination is in the child’s best interest. Id. § 161.001(b); In re Z.N., 602 S.W.3d 541,

545 (Tex. 2020). Evidence is clear and convincing if it “will produce in the mind of

the trier of fact a firm belief or conviction as to the truth of the allegations sought to

be established.” Tex. Fam. Code Ann. § 101.007; Z.N., 602 S.W.3d at 545.

      To determine whether the evidence is legally sufficient in parental-termination

cases, we look at all the evidence in the light most favorable to the challenged finding

to determine whether a reasonable factfinder could form a firm belief or conviction

that the finding is true. Z.N., 602 S.W.3d at 545. The factfinder may draw inferences,

but they must be reasonable and logical. Id. We assume that the factfinder settled any

evidentiary conflicts in favor of its finding if a reasonable factfinder could have done

so. Id. We disregard all evidence that a reasonable factfinder could have disbelieved,

and we consider undisputed evidence even if it is contrary to the finding. Id.; In re

J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). That is, we consider evidence favorable to the

finding if a reasonable factfinder could, and we disregard contrary evidence unless a

reasonable factfinder could not. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). The

factfinder is the sole judge of the witnesses’ credibility and demeanor. In re J.O.A.,

                                           14
283 S.W.3d 336, 346 (Tex. 2009). In this case, we look at all the evidence in the light

most favorable to the endangerment findings against Father to determine whether a

reasonable factfinder could form a firm belief or conviction that either finding is true.

      In determining the factual sufficiency of the evidence supporting the

termination of a parent–child relationship, we must perform “an exacting review of

the entire record.”     In re A.B. (A.B. II), 437 S.W.3d 498, 500 (Tex. 2014).

Nevertheless, we give due deference to the factfinder’s findings and do not supplant

the judgment with our own. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We

review the whole record to decide whether a factfinder could reasonably form a firm

conviction or belief that the Department proved the challenged grounds. In this case,

we review the entire record to resolve whether the Department proved (1) either

endangerment ground against Father and (2) that termination of the parent-child

relationship between Mother and the girls would be in the girls’ best interests. Tex.

Fam. Code Ann. § 161.001(b)(1)(D), (E), (2); In re C.H., 89 S.W.3d 17, 28 (Tex. 2002).

If the factfinder reasonably could form such a firm conviction or belief, then the

evidence is factually sufficient. C.H., 89 S.W.3d at 18–19.

                                   IV. ANALYSIS

               A. Legally and Factually Sufficient Evidence of the
                 Endangering-Conduct Finding Against Father

      In his second issue, Father challenges the legal and factual sufficiency of the

evidence supporting the trial court’s endangering-conduct finding against him.


                                           15
Because factually sufficient evidence is necessarily legally sufficient, Citizens Nat’l Bank

v. Allen Rae Invs., Inc., 142 S.W.3d 459, 485 (Tex. App.—Fort Worth 2004, no pet.)

(op. on reh’g), we perform a consolidated sufficiency review. In re A.O., No. 02-21-

00376-CV, 2022 WL 1257384, at *8 (Tex. App.—Fort Worth Apr. 28, 2022, pet.

denied) (mem. op.).

       The trial court found that Father “engaged in conduct or knowingly placed the

[girls] with persons who engaged in conduct which endanger[ed] the [girls’] physical or

emotional well-being.” Tex. Fam. Code Ann. § 161.00l(b)(l)(E). “‘[E]ndanger’ means

to expose to loss or injury” or “to jeopardize.” In re J.F.-G., 627 S.W.3d 304, 312

(Tex. 2021) (quoting Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.

1987)). Under subsection (E), a parent’s conduct—including acts, omissions, and

failures to act—is the focus. In re A.B. (A.B. I), 412 S.W.3d 588, 650 (Tex. App.—

Fort Worth 2013) (per curiam) (en banc op. on reh’g), aff’d, A.B. II, 437 S.W.3d at

507. The endangering conduct need not be directed at the child, nor must the child

actually suffer injury. J.F.-G., 627 S.W.3d at 312. Courts may consider a parent’s

conduct whether it occurs before or after a child’s birth and even after the child’s

removal. In re C.Y., No. 02-21-00261-CV, 2022 WL 500028, at *2 (Tex. App.—Fort

Worth Feb. 18, 2022, pet. denied) (mem. op.); In re M.R.J.M., 280 S.W.3d 494, 502

(Tex. App.—Fort Worth 2009, no pet.) (op. on reh’g); see J.O.A., 283 S.W.3d at 345–

47 (considering post-removal conduct). Nevertheless, “‘endanger’ means more than a

threat of metaphysical injury or potential ill effects of a less-than-ideal family

                                            16
environment.” In re E.N.C., 384 S.W.3d 796, 803 (Tex. 2012) (quoting Boyd, 727

S.W.2d at 533). “Termination under subsection (E) must be based on more than a

single act or omission”; “a voluntary, deliberate, and conscious course of conduct” by

the parent is required. A.B. I, 412 S.W.3d at 599.

      Generally, conduct that subjects a child to a life of uncertainty and instability

endangers the child’s physical and emotional well-being. M.R.J.M., 280 S.W.3d at 502.

“Drug use and its effect on a parent’s life and his ability to parent may establish an

endangering course of conduct.” In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort

Worth 2004, pet. denied). “A parent’s criminal history—taking into account the

nature of the crimes, the duration of incarceration, and whether a pattern of

escalating, repeated convictions exists—can support a finding of endangerment.”

J.F.-G., 627 S.W.3d at 312–13. Finally, a parent’s failure to complete a court-ordered

service plan may also contribute to an endangering-conduct finding. In re S.W.,

No. 02-22-00097-CV, 2022 WL 3652489, at *4 (Tex. App.—Fort Worth Aug. 25,

2022, pet. denied) (mem. op.); see In re M.R., 243 S.W.3d 807, 818 (Tex. App.—Fort

Worth 2007, no pet.) (considering failure to complete service plan in endangerment

analysis). For example, a factfinder may reasonably infer that a parent’s failure to

comply with drug-test requirements indicates drug use. In re W.E.C., 110 S.W.3d 231,

239 (Tex. App.—Fort Worth 2003, no pet.). A parent’s failure to regularly visit with a

child, a typical requirement of a service plan and a requirement of the service plans in

this case, also endangers the child’s well-being. In re M.K., No. 02-19-00459-CV, 2020

                                          17
WL 1949629, at *6 (Tex. App.—Fort Worth Apr. 23, 2020, no pet.) (mem. op.); In re

V.V., 349 S.W.3d 548, 553–54 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (en

banc op. on reh’g) (considering parent’s “lack of all contact with a child without any

proffered excuse” in analyzing termination under subsection (E)).

   The trial court heard the following endangerment evidence concerning Father:

   • Father would come and go from the home as he chose.

   • Father left the house on the morning of the shooting when the children were
     awake and Mother was in bed, either asleep or in and out of sleep.

   • Father told the CPS investigator that his lawyer had advised him not to talk
     about the guns found in the home or the shooting.

   • The CPS investigator who observed Douglas’s interview believed that Father
     and Mother were negligent by having a loaded gun on top of the refrigerator
     where the children could reach it.

   • Father admitted to the CPS investigator that he was smoking marijuana daily
     after Timothy’s death to cope.

   • Near the time of their removal, the boys, Carrie, and Sarah tested positive for
     drugs.

   • Father joined Mother in allowing Grammie to watch the children even though
     he knew that Grammie abused cocaine and heroin and that she was under the
     drugs’ influence while watching the kids.

   • Father never took a drug test for CPS despite agreeing to do so and receiving
     multiple requests and a court order.

   • Father knew about the court-ordered service plan at least since December
     2020.

   • Other than completing a couple of parenting classes, Father did not complete
     any services or supply proof of employment or housing beyond his
     unsupported statements to the caseworker that he worked and lived in
     Oklahoma City.

                                         18
   • Father did not attend any visits with the children after the removal.
      Father correctly states that the termination of his parental rights must rest on

his conduct, not Mother’s. See Tex. Fam. Code Ann. § 161.206(a-1). On the other

hand, his implication that his “absent parent” status cannot support termination

because the Department did not allege actual abandonment as a termination ground is

incorrect. “The grounds for termination are not mutually exclusive; rather, the same

conduct may support multiple grounds and a finding that termination of a parent’s

rights is in the child’s best interest.” J.F.-G., 627 S.W.3d at 314 (footnote omitted).

      Father relies on the lack of evidence of a pattern of violence, the remoteness of

his felony convictions, the relative inconsequentiality of his recent misdemeanor

conviction and three-day sentence, and the almost complete absence of evidence of

his presence in the children’s lives to challenge the sufficiency of the evidence

supporting the endangerment finding. Yet a criminal history and history of domestic

violence are relevant to whether a person engages in an endangering course of

conduct. S.W., 2022 WL 3652489, at *4. Even if we do not dwell on Father’s past

criminality and his physical abuse of Mother, his failures to adequately supervise the

children, to complete the service plan, and to visit the children after the removal

sufficiently support the endangering-conduct finding.

      In leaving the home on the day Timothy died, Father failed to supervise the

young children and failed to ensure that Mother or a suitable substitute was

supervising them. As a result, Timothy was able to retrieve the loaded gun from the

                                            19
top of the refrigerator and shoot himself. Even if neither parent knew a loaded gun

was on top of the refrigerator, someone adequately supervising the children would

have stopped the four-year-old from grabbing a chair and climbing to get something

that was otherwise out of reach. Thus, the trial court could have reasonably found

that Father’s leaving the children without ensuring their safety endangered them. See

A.O., 2022 WL 1257384, at *10 (noting that if the mother had been paying attention,

her one-year-old would not have shot himself and that her failure endangered the

child).

          The trial court also could have reasonably concluded that Father endangered

the children by allowing Grammie to babysit them when he knew she was under the

influence of cocaine and heroin. See S.W. v. Tex. Dep’t of Fam. & Protective Servs., No.

03-22-00239-CV, 2022 WL 5125206, at *14 (Tex. App.—Austin Oct. 5, 2022, no pet.

h.) (mem. op.) (concluding that parent’s allowing other parent to be alone with child

despite knowing supervision was required endangered child); In re T.N., 180 S.W.3d

376, 383 (Tex. App.—Amarillo 2005, no pet.) (considering parent’s allowing children

to be around drug dealer and parent while they used drugs and parent’s supervision of

children while under the influence in endangering-conduct analysis); In re W.D.W.,

173 S.W.3d 607, 612 (Tex. App.—Dallas 2005, no pet.) (considering in endangerment

analysis the parents’ allowing drug users to babysit child for long periods of time).

          After the Department removed the children and the trial court ordered Father

to complete services, he did not. In fact, all he did was attend two parenting classes

                                           20
before his unsuccessful discharge. His failure to attend BIPP, to complete a drug

assessment, and to complete drug testing is particularly troublesome given his history

of drug-related crimes and his history of volatility with Mother, the very evidence he

seeks to downplay. The trial court could have properly considered Father’s failures as

endangering conduct. See S.W., 2022 WL 3652489, at *4 (considering failure to attend

anger management classes and failure to complete required drug testing as

endangering acts of conduct).

      Finally, after the children’s removal, Father made no effort to visit the girls—to

whom he now seeks to retain his parental rights—for more than two years after the

case began. The trial court could have properly considered his not visiting them

endangering conduct. See M.K., 2020 WL 1949629, at *6.

      Having reviewed all the evidence according to the proper standards of review,

see Z.N., 602 S.W.3d at 545 (providing legal-sufficiency standard of review); C.H., 89

S.W.3d at 18–19, 28 (providing factual-sufficiency standard of review), we hold that

the evidence is legally and factually sufficient to support the trial court’s endangering-

conduct finding against Father. We overrule his second issue.

      Because a finding of only one ground alleged under Section 161.001(b)(1) is

sufficient to support termination when accompanied by a best-interest finding, In re

A.V., 113 S.W.3d 355, 362 (Tex. 2003), we do not reach Father’s first issue

challenging the sufficiency of the evidence supporting the endangering-environment

finding. See Tex. R. App. P. 47.1.

                                           21
B. Factually Sufficient Evidence of the Best-Interest Finding Against Mother

      In her sole issue, Mother challenges the trial court’s finding that termination of

her parental rights is in the girls’ best interest. Although we generally presume that

keeping a child with a parent is in the child’s best interest, In re R.R., 209 S.W.3d 112,

116 (Tex. 2006), the best-interest analysis is child-centered, focusing on the child’s

well-being, safety, and development, In re A.C., 560 S.W.3d 624, 631 (Tex. 2018). In

determining whether evidence is sufficient to support a best-interest finding, we

review the entire record. In re E.C.R., 402 S.W.3d 239, 250 (Tex. 2013). Evidence

probative of a child’s best interest may be the same evidence that is probative of a

Subsection (b)(1) ground. Id. at 249; C.H., 89 S.W.3d at 28; see Tex. Fam. Code Ann.

§ 161.001(b)(1), (2). We also consider the evidence in light of nonexclusive factors

that the factfinder may apply in determining the child’s best interest:

      (A)    the [child’s] desires . . . ;
      (B)    the [child’s] emotional and physical needs[,] . . . now and in the
             future;
      (C)    the emotional and physical danger to the child now and in the
             future;
      (D)    the parental abilities of the individuals seeking custody;
      (E)    the programs available to assist these individuals to promote the
             [child’s] best interest . . . ;
      (F)    the plans for the child by these individuals or[, if applicable,] by
             the agency seeking custody;
      (G)    the stability of the home or proposed placement;



                                             22
      (H)    the [parent’s] acts or omissions . . . indicat[ing] that the existing
             parent–child relationship is not a proper one; and
      (I)    any excuse for the [parent’s] acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted); see E.C.R.,

402 S.W.3d at 249 (stating that in reviewing a best-interest finding, “we consider,

among other evidence, the Holley factors” (footnote omitted)); E.N.C., 384 S.W.3d at

807. These factors are not exhaustive, and some listed factors may not apply to some

cases. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of just one factor

may be sufficient to support a finding that termination is in the child’s best interest.

Id. On the other hand, the presence of scant evidence relevant to each factor will not

support such a finding. Id.

      Mother contends that (1) an absence of evidence regarding the girls’ desires,

present needs, and future needs; (2) insufficient evidence of her inability to meet those

needs; (3) insufficient evidence of the stability of the girls’ proposed placements; and

(4) positive evidence of her substantial completion of her service plan result in

evidence that is factually insufficient to support the best-interest finding against her.

But the endangerment evidence that Mother does not challenge is the most significant

evidence against her; it drives our analysis. The trial court could have properly found

that despite her completion of some service plan requirements, Mother had

endangered the girls, returning them to her care would place them at high risk of

present and future danger, and her inability to stay off drugs would prevent her from



                                           23
meeting their needs and would destabilize their lives. Factually sufficient evidence

supports the best-interest finding.

           1. The Dangers Associated with Returning the Girls to Mother
      The CPS investigator testified that Mother endangered the children by

exposing them to drugs and by not supervising them adequately. Mother was 36 years

old at trial and had eight living children, none of whom were in her custody. The

chief reason for that was her chronic drug abuse.

      The trial court could have properly found that Mother continued to abuse

drugs after the children’s removal. Although she denied doing so, the trial court could

have properly inferred otherwise from the evidence of Mother’s post-removal positive

drug tests, Kayla’s and Catherine’s positive drug tests, and the evidence that cocaine

metabolite, a substance for which Mother and Catherine tested positive, showed

ingestion, not just proximity.11 Mother’s inability to permanently break her cycle of

drug abuse even in the face of losing her relationship with her children created an

unacceptable danger of present and future risk to the girls should they be returned to

her. See M.R.J.M., 280 S.W.3d at 502; R.W., 129 S.W.3d at 739. Whether the trial

court found that Mother persistently used drugs or persistently frequented drug


      11
        Even if the trial court did not find that Mother used cocaine after the removal
of the boys, Carrie, and Sarah, the trial court could have reasonably found that
Mother’s positive hair strand tests showed that she persisted in frequenting places
where people used drugs or in spending time with drug users and that Catherine’s
positive drug test showed that Mother took her along.


                                          24
environments or both, the evidence was factually sufficient to support a finding that

returning the girls to Mother’s care would endanger them.

      The evidence also revealed multiple instances of Mother’s failure to adequately

supervise the children. For example, the trial court could have found that Mother

endangered the children regarding the gun that killed Timothy.           Although the

evidence conflicted, the trial court could have properly inferred from the evidence

that Mother knew the loaded gun was on top of the refrigerator when she put the

candy there, endangering the children by allowing the loaded gun to remain accessible

to them. See In re Z.M., 456 S.W.3d 677, 686–87 (Tex. App.—Texarkana 2015, no

pet.) (holding parent failed to ensure children’s safety by allowing loaded gun to

remain accessible to children). Alternatively, even if the trial court believed that the

loaded gun had been put on top of the refrigerator in the intervening hours between

Mother’s placing the candy there and Timothy’s retrieving the gun, the trial court

could have properly concluded that she failed to adequately ensure the safety of the

four young children by failing to adequately supervise them or by failing to ensure an

appropriate person was doing so. See A.O., 2022 WL 1257384, at *10 n.21 (“Even if

[m]other had been sleeping instead of focusing on her phone, this only identifies a

different cause for her failure to properly supervise her [c]hildren. It does not excuse

her behavior.”). Mother also admitted that she had allowed Grammie to watch the

children even though she knew Grammie was under the influence of cocaine and

heroin. The trial court could have properly found that Mother endangered the

                                          25
children by doing so. See S.W., 2022 WL 5125206, at *14; T.N., 180 S.W.3d at 383;

W.D.W., 173 S.W.3d at 612. Although Mother had completed parenting classes and

testified that she no longer saw Grammie, Mother’s continued drug abuse justified the

trial court’s finding that returning the girls to her would endanger them.

      2. The Girls’ Bonds and Needs and the Instability Mother Offered

      The oldest of the three girls, Carrie, was almost five years old at trial; she and

her younger sisters were all too young to express their desires. See In re A.P., No. 10-

22-00008-CV, 2022 WL 1417356, at *2 (Tex. App.—Waco May 4, 2022, no pet.)

(mem. op.) (holding same about five-year-old); In re E.R., No. 01-17-00503-CV, 2017

WL 5892402, at *11 (Tex. App.—Houston [1st Dist.] Nov. 30, 2017, pet. denied)

(holding four-year-old was too young to testify about her desires).

      In cases where children are not old enough to express their desires, “the

factfinder may consider whether they have bonded with their foster parent and have

spent minimal time with the parent.” In re J.G., No. 02-21-00020-CV, 2021 WL

2966165, at *9 (Tex. App.—Fort Worth July 15, 2021, no pet.) (mem. op.); In re J.V.,

No. 02-19-00392-CV, 2020 WL 1540865, at *6 (Tex. App.—Fort Worth Apr. 1, 2020,

no pet.) (mem. op.); In re S.R., 452 S.W.3d 351, 369 (Tex. App.—Houston [14th Dist.]

2014, pet. denied). Carrie was two and one-half years old and Sarah was not yet a year

old when the Department removed them and filed the petition. By the time of trial,

roughly two and one-half years had passed with Carrie and Sarah living together with

fictive kin and then in a foster home. Catherine lived with Mother less than six

                                           26
months before her removal and had been in a dual foster-adoptive home ever since;

she was two years old at trial. The trial court heard that Catherine was very bonded

with her foster family, had lived only with them after her removal, and had thrived

developmentally in their care. The caseworker believed that Catherine should stay

put. If they retained custody, Catherine’s foster family would want her to continue to

have contact with her siblings.

      Carrie and Sarah lived together in a different foster home than Catherine. The

foster parents did not want to adopt because they were older and concerned about

their health. “[T]hey wanted the [two] girls to have someone that’s younger and able

to keep up with them energetically.” “It’s not that they d[id not] want [Sarah and

Carrie] long term.” The caseworker testified that the sisters were “doing pretty well”

in the foster home, where they had lived “for quite a while.” They were receiving play

therapy, occupational therapy, and speech therapy. Carrie was “doing very well” in

pre-K and Sarah was “doing good” in daycare but having “some problems” and

“getting . . . in[to] trouble” because she was copying Carrie’s behaviors.         The

caseworker testified about how Carrie and Sarah had improved since the removal.

Sarah’s speech and interactions had both “taken off.” They had both caught up on

their medical care and had “really blossomed.”

      Although the girls spent more time with their foster parents than with Mother,

Mother visited with the girls regularly, and the trial court heard no negative evidence

about those visits. The trial court also heard about Catherine’s bond with the siblings

                                          27
she saw in the supervised visits with Mother. The caseworker testified that Catherine

was “very happy to see her siblings,” that she loved them, that she would run to greet

them, that she knew their names, and that she had “a sibling bond with them.” From

the regular visitation, the absence of any negative evidence about the visits, and

evidence of the positive bond between Catherine and her siblings, the trial court could

infer some positive attachment between Mother and the girls.

      The trial court heard evidence that Mother had an apartment and that the

caseworker had visited the apartment multiple times and had no safety concerns about

it. Mother had also completed parenting classes. But the caseworker nonetheless

testified that Mother could not provide a safe and stable home because she had

“continue[d] her pattern of using substances, abusing substances, children being born

positive for substances, [and] continu[ed] a relationship with [Father] who ha[d] not

addressed any of the safety concerns around the case for reason for removal.” The

trial court could have inferred from Mother’s pre-removal and post-removal conduct

that she did not have the ability to meet the girls’ current and future needs. See In re

R.H., No. 02-19-00273-CV, 2019 WL 6767804, at *5 (Tex. App.—Fort Worth Dec.

12, 2019, pet. denied) (mem. op.); In re J.D., 436 S.W.3d 105, 118 (Tex. App.—

Houston [14th Dist.] 2014, no pet.).

      The trial court heard evidence of a placement Mother had suggested. The

Department rejected the placement because of a history of drugs and criminality. The

Department planned to simultaneously search for appropriate relative placements and

                                          28
pursue nonrelative adoption of the girls together. However, the girls had been in their

placements long enough to thrive, and the trial court could infer from the

Department’s removal of the children from their parents and rejection of the

placement Mother suggested that the girls’ foster parents engaged in neither criminal

activity nor drug abuse. Thus, the trial court could have reasonably found that the

girls’ placements were more stable than any alternative Mother offered. While a single

permanent placement for all three girls with a suitable relative would be ideal, “‘it is

not a bar to termination that placement plans are not final or that placement will be

with nonrelatives.’” In re S.C., No. 02-18-00422-CV, 2019 WL 2455612, at *8 (Tex.

App.—Fort Worth June 13, 2019, pets. denied) (mem. op.) (quoting In re R.A., No.

02-18-00252-CV, 2019 WL 490121, at *9 (Tex. App.—Fort Worth Feb. 7, 2019, no

pet.) (mem. op.)).

                         3. Mother’s Service Plan Progress

      Mother made some progress on her service plan. The evidence showed that

Mother visited the children regularly. Mother had completed her parenting classes

and Safe Haven classes, and the Department accepted the drug outpatient services

that Mother completed through her community supervision. Mother also testified

that she had not committed criminal offenses during the case, that she had secured a

full-time job, that she had completed counseling, that she had attended Alcoholics

Anonymous and Narcotics Anonymous, and that she had tried to comply with court-

ordered drug testing but did not have enough hair or nails and was allergic to the

                                          29
sweat patch tape. In her brief, Mother characterizes her performance of the service

plan as substantial compliance.

      The caseworker testified that Mother did not successfully complete the service

plan. Mother consistently offered excuses for not submitting to drug testing when

asked. When the Department was considering a monitored return, Mother did not

have enough hair or nail for drug testing. In March 2021, the caseworker asked

Mother to get a hair strand test by the end of the week. Mother did not. Mother

supplied no medical records to prove that she was allergic to the sweat patch tape.

      Mother also did not supply any objective proof of her job, such as check stubs

or employment letters. Further, Mother revoked her consent for the caseworker to

get counseling records, so the caseworker was unable to get them.            This was

particularly troublesome because the counselor had reported concerns to the

caseworker in a telephone call.

      Mother also did not follow MHMR recommendations.               Mother told the

caseworker

      that she had to be compliant with MHMR as part of her [community
      supervision.] She had to attend follow-ups with her mental health
      provider as well as [take] Latuda because MHMR recommended it.

             She said that once she graduated from one specific part of
      [community supervision], she felt that she was free to then say and admit
      that she hadn’t been taking Latuda at all and that she had lied to [the
      caseworker] previously as well as [community supervision.]




                                          30
      Later, Mother told the caseworker that she had stopped taking the medicine

because of her pregnancy with Catherine. However, when Mother was pregnant with

Kayla, Mother told the caseworker that “she didn’t like the way it felt” when she was

on Latuda, that the only reason she “was taking it was [to] . . . get [her] kids back,”

and that if the Department was going to seek termination, she would not take the

medication anymore. Mother did not mention her pregnancy with Kayla as a reason

not to follow MHMR’s recommendation.

      Although evidence showed that Mother had completed some steps of the

service plan, her missed drug tests, failed drug tests, excuses to delay tests, failure to

supply objective proof, withholding of medical and counseling records, and refusal to

follow MHMR recommendations could have led the trial court to find that Mother

had gone through the motions in completing her service plan but had not made

lasting changes to benefit her children. See In re JHG, 313 S.W.3d 894, 899 (Tex.

App.—Dallas 2010, no pet.).

                                     4. Resolution

      The trial court could have reasonably based its best-interest finding on

Mother’s pre-removal drug abuse and her decision to continue the pattern after the

removals, even in her pregnancy with Kayla, and could have reasonably determined

that the continuing drug abuse overshadowed any evidence in Mother’s favor. See In

re M.D., No. 02-14-00305-CV, 2015 WL 729506, at *10 (Tex. App.—Fort Worth Feb.

19, 2015, no pet.) (mem. op.).

                                           31
      Having reviewed all the evidence according to the proper standard of review,

see C.H., 89 S.W.3d at 18–19, 28 (providing factual-sufficiency standard of review), we

hold that the evidence is factually sufficient to support the trial court’s best-interest

finding against Mother and the termination of her parental rights to the girls. We

overrule Mother’s sole issue.

                                  V. CONCLUSION

      Having overruled Mother’s only issue and Father’s second issue, which is

dispositive, see Tex. R. App. P. 47.1, we affirm the trial court’s judgment.


                                                          /s/ Bonnie Sudderth


                                                       Bonnie Sudderth
                                                       Chief Justice

Delivered: December 22, 2022




                                            32